TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00478-CV



                                    In re William Edward Jones


                      ORIGINAL PROCEEDING FROM BLANCO COUNTY



                              MEMORANDUM OPINION


                Relator William Edward Jones filed a petition for writ of mandamus asking this Court

to compel the respondent district-court judge to rule on a pending motion to dismiss a forfeiture

proceeding for want of prosecution. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1.

In response, real party in interest the State of Texas informed the Court that it had reached an

agreement with relator that resolved the underlying civil matter and attached the agreed final

judgment signed by the district court, which it asserted renders the petition for writ of mandamus

moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes

moot if a controversy ceases to exist between the parties at any stage of the legal proceedings . . . .”).

Accordingly, we grant the State’s request and dismiss the petition for writ of mandamus as moot.



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: October 19, 2018